Allowable Subject Matter
	Claims 1 and 4-10 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim as a whole:
wherein each of the light sensors includes a first electrode, a photosensitive layer on a side of the first electrode away from the substrate and a second electrode on a side of the photosensitive layer away from the substrate, wherein the connected electrode is connected with the second electrode through a via hole penetrating through the flat layer; 
an auxiliary cathode is between the flat laver and the connected electrode laver, and the connected electrode laver is connected with the auxiliary cathode.
U.S. Patent Publication 2020/0075570 A1 by Wang et al. teaches a photodiode 104 below an auxiliary cathode 111 separated by a flat protective layer 110 but no connected electrode connected with the second electrode through a via hole penetrating through the flat layer or connected with the auxiliary cathode so the auxiliary cathode is between the flat laver and the connected electrode laver. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621